                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

versus                                                 Case Number: 7:20−cr−00080

Jose Cruz



                                Notice of Resetting

A proceeding has been reset in this case as to Jose Cruz as set forth below.

BEFORE:
Judge Randy Crane
PLACE:
by video



DATE: 11/30/2020
TIME: 10:00 AM
TYPE OF PROCEEDING: Sentencing


Date: November 20, 2020                                      David J. Bradley, Clerk
